In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered December 5, 2003, which denied his objection to an order of the same court (Fields-Ferraro, S.M.), entered October 24, 2003, which, after a hearing, inter alia, dismissed his petition for a downward modification of his child support obligation on the ground of res judicata.
Ordered that the order is affirmed, with costs.
The father’s application for a downward modification of his child support obligation was barred by the doctrine of res judicata (see Ciancimino v Town of E. Hampton, 266 AD2d 331, 332 [1999]). In any event, the father failed to demonstrate a substantial, unanticipated, and unreasonable change of circumstances (see Beard v Beard, 300 AD2d 268 [2002]). Accordingly, the Family Court properly denied the father’s objection to the order entered October 24, 2003. H. Miller, J.P., Krausman, Cozier and Spolzino, JJ., concur.